Exhibit 10.1

 

AMENDMENT NO. 3 TO THE

2011 STOCK INCENTIVE PLAN FOR DIRECTORS,

OFFICERS AND EMPLOYEES

 

 

This amendment shall be effective upon the approval of both the Board of
Directors and Shareholders of Eagle Bancorp, Montana, Inc.

 

The Eagle Bancorp Montana, Inc. 2011 Stock Incentive Plan for Directors,
Officers and Employees, as amended, is amended as follows:

 

1.     The following sentence is added to the end of Section 1 of the Plan,
Purpose:

 

The Extended Effective Date of the Plan is the date that Amendment No. 3 to the
Plan, approved contingently by the Board on February 20, 2020, is approved by
the stockholders of the Company.

 

2.     The following definition of “Extended Effective Date” is inserted
following Section 2.15 of the Plan and Sections 2.16 through 2.37, and all
references thereto, are renumbered accordingly.

 

2.16 “Extended Effective Date” means the date that Amendment No. 3 to the Plan,
approved contingently by the Board on February 20, 2020, is approved by the
stockholders of the Company.

 

3.     Section 3, Term of the Plan, is amended to read as follows:

 

3. Term of the Plan. Unless the Plan shall have been earlier amended by the
Board, awards may be granted until the close of the day preceding the tenth
anniversary of the Extended Effective Date. Awards granted pursuant to the Plan
prior to the end of its term shall not expire solely by reason of expiration of
the term of the Plan.

 

4.     The first two sentences of Section 4, Stock Subject to the Plan, are
amended to read as follows:

 

4. Stock Subject to the Plan. Subject to Section 8, the maximum aggregate number
of shares of Restricted Stock which may be issued under the Plan on or after the
Extended Effective Date is 293,571. The maximum aggregate number of shares of
Stock which may be issued pursuant to or subject to Options granted under the
Plan (either Incentive or Nonstatutory Options) on or after the Extended
Effective Date is 246,427.

 

5.     Section 8.1, Adjustment for Corporate Actions, is amended to read as
follows:

 

8.1     Adjustment for Corporate Actions. All of the share numbers set forth in
Section 4 reflect the capital structure of the Company as of the Extended
Effective Date. Subject to Section 8.2, if subsequent to the Extended Effective
Date the outstanding number of shares of Stock (or any other securities covered
by the Plan by reason of the prior application of this Section 8.1) are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such outstanding Stock, through
merger, consolidation, sale of all or substantially all the property of the
Company, reorganization, combination, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, or other similar distribution of the
Company’s equity securities without the receipt of consideration by the Company,
an appropriate and proportionate adjustment will be made in (i) the maximum
numbers and kinds of shares provided in Section 4, (ii) the numbers and kinds of
shares or other securities subject to the then outstanding Awards, and (iii) the
Exercise Price for each share or other unit of any other securities subject to
then outstanding Awards (without change in the aggregate purchase price as to
which such Awards remain exercisable).

 

 

 

Approved by the Board of Directors on February 20, 2020

 

Approved by the Shareholders on April 23, 2020

 

 